Citation Nr: 1027565	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a shrapnel fragment wound of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1969 to March 
1971.  He is in receipt of the Combat Infantryman Badge and a 
Purple Heart

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in 
Indianapolis, Indiana, which denied a compensable rating for 
residuals of a shrapnel fragment wound of the left leg and a July 
2006 rating decision which denied service connection for hearing 
loss.  A compensable rating was assigned for the left lower 
shrapnel fragment wound in an April 2009 rating decision.

The appellant's Social Security Administration files reflect that 
he argued that he was unable to work due to his left knee and his 
inability to cope with a work environment.  The appellant is 
service-connected for a shrapnel wound of the left leg at the 
knee level and for post traumatic stress disorder (PTSD).  The 
SSA found that the appellant was disabled by an anxiety disorder 
and by osteoarthritis of the left knee.  Where a veteran: (1) 
submits evidence of a medical disability; (2) makes a claim for 
the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Board REFERS the claim of TDIU to the RO 
for appropriate action.



FINDINGS OF FACT

1.  The appellant does not have a hearing loss disability of the 
right ear for VA purposes.

2.  The appellant's left ear hearing loss is not related to 
service, to include combat noise exposure, was not manifest 
during service or manifest within one year of service.

3.  The appellant's scar residuals of a shrapnel fragment wound 
of the left leg are two scars which are not deep, 2.5 square cm. 
combined, not painful on examination, not unstable, and do not 
affect the function of the knee.

4.  The appellant's inservice shrapnel fragment wound was 
"slight," with some painful motion on examination.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  The criteria for an evaluation greater than 10 percent for 
residuals of a shrapnel fragment wound of the left leg are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5314, § 4.118, Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection 
and an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in April 2006 fully satisfied the duty to notify provisions 
as to service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

Prior to initial adjudication of the appellant's increased rating 
claim, a letter dated in April 2003 fully satisfied the duty to 
notify provisions for the elements two and three.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The U.S. 
Court of Appeals for Veterans Claims (Court) held that to satisfy 
the first Quartuccio element for an increased-compensation claim, 
section 5103(a) compliant notice must meet a four part test laid 
out in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled the Vazquez-Flores in part, striking claimant-tailored 
and "daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify 
the claimant that, 1) to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, 2) a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment, and 3) provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores, 22 Vet.App. at 43, overruled in part sub. nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided Vazquez-Flores-compliant VCAA notice in October 
2008.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
October 2008, he was provided an opportunity to respond with 
additional argument and evidence and the claim was readjudicated 
and an additional supplemental statement of the case (SSOC) was 
provided to the appellant in April 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the requirements 
of Vazquez-Flores are met.  The Board, therefore, finds that the 
requirements of Quartuccio are met and that the VA has discharged 
its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained.  The appellant's Social Security 
Administration records have been associated with the file.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a June 2006 medical examination to 
obtain an opinion as to whether the appellant had hearing loss as 
a result of combat noise exposure.  This opinion was rendered by 
a medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination in 
2009.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA and 
the private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
2009 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has hearing loss as a result of 
inservice combat noise exposure.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The appellant contends that he has hearing loss which he feels 
are due to noise exposure in service.  Service connection for 
hearing loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels or more; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).  

At the June 2006 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
20
LEFT
20
20
25
20
55

Speech recognition was 94 percent in the right ear and 96 percent 
in the left.  The right ear puretone threshold scores are within 
the normal range and the speech recognition scores are not less 
than 94 percent.  This is the only current audiometric 
examination of record.  The Board finds that the appellant has no 
current hearing loss disability of the right ear.  38 C.F.R. 
§ 3.385.  Regardless of the events of service, service connection 
cannot be granted where a current disability does not exist.  The 
appellant does have a hearing loss disability for VA purposes for 
the left ear only.  See Hensley, supra.  The Board will consider 
a relationship to service for the left ear hearing loss alone.

The appellant contends that he had noise exposure during service, 
during combat as a machine gunner in Vietnam.  The appellant's 
service personnel records show that he served in Vietnam and 
received the Combat Infantryman's Badge and a Purple Heart.  

Satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of such if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  
In this case, for the reasons discussed below, such competent 
nexus evidence is lacking.

At a July 1968 pre-induction physical examination prior to entry 
to service in March 1969, the appellant underwent an authorized 
audiological evaluation.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
0
LEFT
20
5
10
N/A
15

The appellant underwent a February 1968 separation from service 
physical examination, including an authorized audiological 
evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Speech recognition ability was not tested at either examination.

These results show a shift to the better in the puretone scores, 
with normal hearing in both ears, in all ranges, at separation.  
See Hensley, supra.  While the appellant may indeed have had some 
acoustic trauma during service, this does not necessarily lead to 
a chronic disability.  

The appellant has not made significant contentions regarding this 
claim.  Hearing loss was not on his December 2005 claim; instead, 
he sought service connection for ringing in his ears.  At his 
June 2006 VA examination, the appellant had no complaints of 
hearing loss, otalgia or otorrhea.  His Notice of Disagreement 
and Substantive Appeal contain no argument or account of his 
progress of hearing loss.  The only substantive comment is in an 
October 2008 statement, in which he states that he had tinnitus 
and hearing loss as a result of combat, with constant noise from 
small arms, rocket and mortar attacks and occasional concussions 
from nearby explosions.  

The Board acknowledges that the appellant is competent to give 
evidence about what he experiences.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The RO sent the appellant's record for a June 2006 VA examination 
and opinion to determine if his current complaints of hearing 
loss were related to service.  Following interview and 
examination of the appellant and review of the claims file and 
his service treatment records, the examiner concluded that his 
hearing loss was not at least as likely as not related to 
service.  The appellant denied hearing loss at the time.  He 
reported a post-service history of occupational noise exposure in 
a steel mill, with hearing protection, and a fifteen to twenty 
year history of hunting without hearing protection.  The examiner 
pointed to the normal separation audiometric results, long time 
span between service and the present complaints and the post-
service occupational and recreational noise exposure as reasons 
for the hearing loss being unrelated to service.  

The Board finds that the evidence against a nexus to service 
outweighs the evidence in favor.  The evidence in favor of a 
relationship is the appellant's October 2008 statement.  The 
appellant has not alleged continuity of symptomatology.  He has 
no medical training or expertise.  The appellant's statement is 
simply not competent lay evidence.  The medical opinion against 
is competent, based on the appellant's statements and service 
treatment records.  The Board finds that the preponderance of the 
evidence is against a relationship between the appellant's 
current hearing loss disability and any incident of service, 
including combat acoustic trauma.  Service connection on a direct 
basis must be denied.  See Hensley and Hickson, both supra.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and other organic diseases of the nervous system (including 
sensorineural hearing loss) become manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The appellant's left ear hearing loss 
was not shown for decades after service.  The appellant does not 
have right ear hearing loss for VA purposes.  The appellant 
cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's hearing loss claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The appellant contends that he is entitled to a rating in excess 
of 10 percent for his residuals of a shrapnel fragment wound to 
the left leg.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

The appellant was originally rated under Diagnostic Code (DC) 
7805, for a scar rated on limitation of function.  See 38 C.F.R. 
§ 4.118 (2009).  The disability was rated under DC 5314 and 
assigned a 10 percent rating for a "moderate" disability of 
Muscle Group XIV in an April 2009 rating decision.  See 38 C.F.R. 
§ 4.73 (2009).  The Board will address the scar rating before 
turning to the muscle injury rating.

Scars are rated under DCs 7800-7805.  See 38 C.F.R. § 4.118.  DC 
7800 rates scars of the head, face or neck.  The DC is clearly 
inapplicable here.  

DC 7801 rates scars, other than the head, face, or neck, that are 
deep or that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  Id.  A 20 percent rating is warranted for an 
area or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas exceeding 
72 square inches (465 square centimeters), and a 40 percent 
rating is warranted for an area or area exceeding 144 square 
inches (929 square centimeters).  Id.  A deep scar is one 
associated with underlying soft tissue damage.  Id.  The 
appellant was seen for a June 2006 and March 2009 VA 
examinations.  The scar was noted to be nonadherent to underlying 
tissues and no underlying soft tissue damage was noted.  There 
were two scars, one measuring 1 by 1.5 cm, and the second 1 by 1 
cm.  The Board finds that the appellant's scars are 2.5 square 
cm. combined, clearly less that 39 square cm.  The criteria for a 
rating under DC 7801 are not met.  

Diagnostic Code 7802 provides that scars, other than the head, 
face, or neck, that are superficial and that do not cause limited 
motion that are of an area or areas of 144 square inches (929 
square centimeters) or greater warrant a 10 percent disability 
rating.  A superficial scar is not one associated with underlying 
soft tissue damage.  Id.  The Board has found that the scars are 
2.5 square cm.  A rating under DC 7802 is not warranted.

Diagnostic Code 7803 provides that superficial, unstable scars, 
warrant a 10 percent evaluation.  Id.  An unstable scar is 
defined as one where, for any reason, there is frequent loss of 
skin over the scar.  Id.  A superficial scar is not one 
associated with underlying soft tissue damage.  Id.  The 
appellant has not indicated that he loses the skin over the scar.  
No such loss was noted on either VA examination.  A rating under 
7803 is not warranted.  

Diagnostic Code 7804 provides that superficial scars, painful on 
examination, warrant a 10 percent disability rating.  Id.  The 
appellant's scars were nontender on examination in March 2009.  
The criteria for a rating under DC 7804 are not met.  

Diagnostic Code 7805 provides that other scars are to be rated on 
the limitation of the affected part.  

The criteria for a compensable rating under 38 C.F.R. § 4.118 are 
not met.  The appellant filed a statement in October 2008 
indicating that his increased rating claim had not been for the 
scar but for the underlying injury.  The RO scheduled the 
appellant for VA joints and muscle examinations.  Following these 
evaluations, the RO issued an April 2009 Supplemental Statement 
of the Case indicating that a 10 percent rating was warranted for 
a muscle injury to Muscle Group XIV, implemented in an April 2009 
rating decision.  

Diagnostic Code 5314 pertains to Muscle Group XIV.  38 C.F.R. § 
4.73 (2009).  Muscle Group XIV includes the muscles involved in 
extension of the knee, tension of the fascia lata and iliotibial 
band, acting with Muscle Group XVII in postural support of the 
body, and acting with the hamstrings in synchronizing the hip and 
knee.  Id.  This diagnostic code provides for a 0 percent 
disability rating where the disability is slight; a 10 percent 
disability rating where the disability is moderate; a 30 percent 
disability rating where the disability is moderately severe, and 
a maximum 40 percent disability rating where the disability is 
severe.  Id.  

The criteria for the evaluation of a muscle injury consist of the 
type of injury, the history and complaints, and the objective 
findings.  38 C.F.R. § 4.56 (2009).  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b).  For muscle 
group injuries in different anatomical regions that do not act 
upon ankylosed joints, each muscle group injury shall be rated 
separately and the ratings combined under the provisions of 38 
C.F.R. § 4.25.  38 C.F.R. § 4.55(f).

The type of injury contemplated by slight muscle disability is a 
simple wound of muscle without debridement or infection.  This 
type of injury is evidenced by service department record of 
superficial wound with brief treatment and return to duty; 
healing with good functional results; and no cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  
Objective findings of this type of injury include a minimal scar; 
no evidence of fascial defect, atrophy, or impaired tonus; and no 
impairment of function or metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability 
is described as being from a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in- service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective findings 
should include small or linear entrance and (if present) exit 
scars, indicating short track of missile through muscle tissue, 
and some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2009).

A moderately severe muscle disability is shown by a through- and-
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record or other 
evidence should show hospitalization for a prolonged period for 
treatment of the wound.  The record should show consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c) and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
will include entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups.  There 
should also be indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance compared 
with the sound side will indicate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2009).

The appellant was hit in the left leg during service by shrapnel 
in November 1969.  His service treatment records indicate that 
the appellant's unit remained in the field and that he was 
treated by a medic originally.  Ten days after the injury, the 
appellant sought attention from doctors as the wound became 
infected.  The appellant had developed an abscess.  This was 
debrided and the wound closed.  The appellant completed service 
without further treatment.  The appellant's February 1971 
separation from service physical examination noted that the wound 
was asymptomatic and the clinical evaluation portion of the 
report was normal.  The appellant was evaluated at a May 2008 VA 
examination in which the records of the initial injury were 
reviewed.  The examiner indicated that the original injury was 
superficial with no evidence of joint involvement.  The May 2008 
VA examination indicates some weakness of the quadriceps.  A 
January 2006 private evaluation for SSA indicates that the left 
thigh was one inch in diameter smaller than the right thigh.  
Given the character of the original injury and the clinical 
findings at separation in February 1971, the Board finds that the 
original injury was not through and through or deep penetrating 
in nature, without track of missile through muscle tissue, and 
loss of deep fascia or muscle substance or impairment of muscle 
tonus.  As a result, the Board concludes that the injury was 
"slight" in its original character.  

The appellant's representative has argued that the appellant has 
additional disabilities of the left knee that should be 
separately rated as part of his shrapnel fragment wound 
residuals.  The appellant was treated for left knee pain at St. 
Catherine Hospital.  Several radiographic studies were performed 
between 1999 and 2003.  These do not show retained foreign bodies 
in the knee.  A December 1998 x-ray showed minimal spurring of 
the posterior and inferior aspects of the patella.  A knee 
effusion was noted.  In January 1999, mild spurring was noted on 
the tibial spine.  Slight narrowing of the medial compartment of 
the knee joint space was noted in the standing view.  A 1999 MRI 
showed that the appellant had since developed a tear of the 
medial meniscus.  Moderate knee effusion and a contusion hematoma 
was noted on the medial femoral condyle.  In April 2003, a 
progression of findings of arthritis was noted compared to the 
January 1999 studies.  The records from a Dr. N.S. are similar.  

The appellant was sent for a May 2008 VA examination to determine 
whether the arthritis or meniscus tear were related to his 
shrapnel fragment wound.  Following an interview and examination 
of the appellant, the examiner concluded that such a relationship 
was not at least as likely as not.  The examiner indicated that 
the shrapnel fragment wound injury and later infection were 
anterior to the patella without evidence of involvement of the 
intraarticular structures of the knee.  Given the number of years 
between the injury and diagnosis, the examiner considered a 
relationship less likely.  The RO denied service connection for 
degenerative arthritis and a medial meniscus tear in an April 
2009 rating decision.  The appellant did not file a Notice of 
Disagreement.  Thus, the Board will not consider the application 
of separate ratings for these non service-connected disabilities.  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The schedular rating 
appropriate to a slight injury of Muscle Group XIV is 
noncompensable.  The RO granted a rating of 10 percent based on 
painful motion.  The appellant has additional diagnoses of 
arthritis, a meniscal tear, and instability of the left knee.  
The May 2008 and March 2009 VA examination report do not 
distinguish the pain and fatiguability of the left knee caused by 
the shrapnel fragment wound residuals or by the other, non 
service-connected disabilities.  The RO resolved doubt in favor 
of the appellant and assigned a compensable rating due to painful 
motion.  See Mittleider v. West, 11 Vet. App. 181 (1998) (When it 
is not possible to separate the effects of the service-connected 
condition from a nonservice- connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved in 
the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  As the appellant 
has already been assigned a rating for painful motion, the Board 
concludes that a second such rating would constitute pyramiding, 
which is barred.  See 38 C.F.R. § 4.14.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's residuals of a 
shrapnel fragment wound of the left leg disability is not 
inadequate.  The appellant's SSA file reflects that he took an 
early retirement from his employment as a steel mill worker in 
1999 or 2000, in part due to left knee problems.  As discussed 
above, the appellant has multiple left knee disorders, only one 
of which is service-connected.  The appellant was gainfully 
employed for decades with the service-connected condition.  He 
left that employment after the diagnosis of left knee arthritis 
made by private doctors in 1999.  It does not appear that the 
appellant has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 10 
percent have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to a rating in excess of 10 percent for residuals of 
a shrapnel fragment wound of the left leg is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


